Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 1 of 6 PageID 358




                IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

 SARA MELISSA SANCHEZ JUAN,
 as PERSONAL REPRESENTATIVE OF THE
 ESTATE OF REINA LEE SANCHEZ JUAN,

                                   Plaintiffs,                  Case 6:21-cv-00502-RBD-EJK

 v.

 ABBOTT LABORATORIES, INC.,
 MEAD JOHNSON & COMPANY, LLC, MEAD
 JOHNSON NUTRITION COMPANY,

                                 Defendants.


                             Uniform Case Management Report

       The goal of this case management report is to “secure the just, speedy, and inexpensive
determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule 3.02(a)(2), this case
management report should be used in all civil cases except those described in Local Rule
3.02(d). Individual judges may have additional case management preferences that can be found
under each judge’s name on the Court’s website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

      The parties may conduct the planning conference “in person, by telephone, or by
comparable means[.]” See Local Rule 3.02(a)(1).

        The parties conducted the planning conference on July 21, 2021. John Romano, on
behalf of Plaintiff, Bryce Cooper, Nicole Atkinson, and Nathan Hill, on behalf of Abbott
Laboratories, Inc., and Anthony Anscombe, Cara Lawson, and Samuel Felker, on behalf of Mead
Johnson & Company, LLC and Mead Johnson Nutrition Company, attended the conference.

2. Deadlines and Dates

       The parties request these deadlines and dates:

Action or Event Date

                                                 Plaintiff’s Proposal   Defendant’s Proposal
 Deadline for providing mandatory initial        August 31, 2021        August 9, 2021
 disclosures. See Fed. R.
 Civ. P. 26(a)(1).


                                                   1
Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 2 of 6 PageID 359




 Deadline for moving to join a party, see       January 31, 2022       January 11, 2022
 Fed. R. Civ. P. 14, 19, and 20, or amend
 the pleadings, see Fed. R. Civ. P. 15(a).

 Plaintiff’s deadline for disclosing any      September 30, 2022       February 11, 2022
 expert report. See Fed. R. Civ. P. 26(a)(2).

 Defendant’s deadline for disclosing any        November 30, 2022      March 11, 2022
 expert report.
 Deadline for disclosing any rebuttal           December 30, 2022      April 8, 2022
 expert report.
 Deadline for completing discovery and          February 28, 2023      May 6, 2022
 filing any motion to compel
 discovery. See Fed. R. Civ. P. 37; Middle
 District Discovery (2021).
 Deadline for moving for class                  N/A                    N/A
 certification, if applicable. See Fed. R.
 Civ. P. 23(c).
 Deadline for filing any dispositive and        March 31, 2023         June 1, 2022
 Daubert motion. See Fed. R.
 Civ. P. 56. (Must be at least five months
 before requested trial date.)
 Deadline for participating in mediation.       May 31, 2023           September 17, 2022
 See Local Rules, ch. 4.
 Mediator TBD during discussions at
 “Planning Conference”
 Date of the final pretrial meeting. See        June 30, 2023          October 4, 2022
 Local Rule 3.06(a).
 Deadline for filing the joint final pretrial   July 31, 2023          October 18, 2022
 statement, any motion in
 limine, proposed jury instructions, and
 verdict form. See Local Rule
 3.06(b). (Must be at least seven days
 before the final pretrial
 conference.)
 Date of the final pretrial conference. See     July 31, 2023          October 25, 2022
 Fed. R. Civ. P. 16(e); Local
 Rule 3.06(b).
 Month and year of the trial term.              August 2023            November 2022

       The trial will last approximately [Plaintiff’s proposal] 15 trial days; [Defendant’s
proposal] 10 trial days and be

       ☐
       X jury.

       ☐ non-jury.


                                                 2
Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 3 of 6 PageID 360




3.     Description of the Action

       This is a product liability case filed pursuant to the Florida Wrongful Death Act. The case
is pending in U.S. District Court as there is diversity of citizenship.

        Plaintiff’s position is that infant Reina Lee Sanchez Juan died after contracting NEC
(Necrotizing Enterocolitis) which was caused when the Defendants’ cow-milked based infant
formula were introduced to her system. The NEC resulted in rapid destruction of the infant’s
intestine and this led to her death. Plaintiffs further claim the products manufactured by the
Defendants were defective and dangerous and that there is a legal responsibility on the part of the
defendant’s under theories of strict liability, negligence and failure to warn. The Defendants’
take the position that their product is safe and appropriate and that it had nothing to do with the
resultant Necrotizing Enterocolitis. Defendants deny underlying wrongdoing and liability.

        The Defendants deny all allegations, underlying wrongdoing, and liability. Defendants’
position is that there is no scientific basis to allege that cow’s milk-based infant formula is
defective or causes NEC, a naturally-occurring complication of prematurity, including in infants
who are only fed breast milk. Defendants further claim that Plaintiff’s claims are subject to
dismissal on the basis of threshold legal issues, including the learned intermediary doctrine and
federal preemption.

4.     Disclosure Statement

       ☐
       X The parties have filed their disclosure statement as required by Federal Rule
       of Civil Procedure 7.1 and Local Rule 3.03.

5.     Related Action

       ☐X The parties acknowledge their continuing duty under Local Rule 1.07(c) to
       notify the judge of a related action pending in the Middle District or elsewhere
       by filing a “Notice of a Related Action.” No notice need be filed if there are no
       related actions as defined by the rule.

6.     Consent to a Magistrate Judge

        “A United States magistrate judge in the Middle District can exercise the maximum
authority and perform any duty permitted by the Constitution and other laws of the United
States.” Local Rule 1.02(a). With the parties’ consent, a district judge can refer any civil matter
to a magistrate judge for any or all proceedings, including a non-jury or jury trial. 28 U.S.C. §
636(c).

        The Court asks the parties and counsel to consider the benefits to the parties and the
Court of consenting to proceed before a magistrate judge. Consent can provide the parties
certainty and flexibility in scheduling. Consent is voluntary, and a party for any reason can



                                                 3
Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 4 of 6 PageID 361




decide not to consent and continue before the district judge without adverse consequences. See
Fed. R. Civ. P. 73(b)(2).

       ☐ The parties do consent and file with this case management report a
       completed Form AO 85 “Notice, Consent, and Reference of a Civil Action to a
       Magistrate Judge,” which is available on the Court’s website under “Forms.” [Plaintiffs
       consent]

       ☐
       X The parties do not consent. [Defendants do not consent]

7.     Preliminary Pretrial Conference

       ☐
       X The parties do not request a preliminary pretrial conference before the Court
       enters a scheduling order.

       ☐ The parties do request a preliminary pretrial conference, and the parties
       want to discuss ________.

8.     Discovery Practice

       The parties should read the Middle District Discovery Handbook, available on the
       Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to understand
       discovery practice in this District.

       ☐X The parties confirm they will comply with their duty to confer with the
       opposing party in a good faith effort to resolve any discovery dispute before
       filing a motion. See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9.     Discovery Plan

The parties submit the following discovery plan under Rule 26(f)(2):

A.     The parties agree to the timing, form, or requirement for disclosures
under Rule 26(a):

       X☐ Yes.

       ☐ No; instead, the parties agree to these changes: enter changes.

B.     Discovery may be needed on these subjects:

       1. All aspects of liability pursuant to the allegations of each of plaintiffs’ causes of
          action.
       2. Losses and Damages
       3. Defendants’ Affirmative Defenses


                                                 4
Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 5 of 6 PageID 362




      4. Expert Witness Discovery

C.    Discovery should be conducted in phases:

      ☐
      X No.

      ☐ Yes.

D.    Are there issues about disclosure, discovery, or preservation of
      electronically stored information?

      ☐
      X No.

      ☐ Yes.

E.    ☐X     The parties have considered privilege and work-product issues,
      including whether to ask the Court to include any agreement in an
      order under Federal Rule of Evidence 502(d).

F.    The parties stipulate to changes to the limitations on discovery imposed
      under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
      limitations:

      ☐
      X No.

      ☐ Yes

      Plaintiff’s position: Plaintiff will need to take 20 depositions. These include fact
      witnesses, medical witnesses, 30(b)(6) depositions and other Defendants’ corporate
      employees or representatives, party depositions and expert witness depositions.

      Defendants’ position: The 10-deposition per party limitation provided by Federal Rule of
      Civil Procedure 30 is appropriate in this single-plaintiff product liability case. Rule 30
      would permit up to 30 depositions in this case (10 for Plaintiff, 10 for Abbott, 10 for
      Mead Johnson), which should be sufficient for discovery of all pertinent facts.

10.   Request for Special Handling

      ☐
      X The parties do not request special handling.

      ☐ The parties request special handling.

11.   Certification of familiarity with the Local Rules
      ☐
      X The parties certify that they have read and are familiar with the Court’s
      Local Rules.


                                                5
Case 6:21-cv-00502-RBD-EJK Document 37 Filed 07/26/21 Page 6 of 6 PageID 363




12.    Signatures                               /s/ Michael P. Kaney__________________
                                                Michael P. Kaney, Esq.
/s/ John F. Romano_______________               Florida Bar No.: 1011010
John F. Romano                                  BAKER, DONELSON, BEARMAN, CALDWELL
Caroline H. Zapiec                              & BERKOWITZ, PC
Eric Romano                                     200 South Orange Avenue, Suite 2900
Jessica Latour                                  Orlando, Florida 32801
Romano Law Group                                Tel: (407) 422-6600
P.O. Box 21349                                  Fax: (407) 841-0325
West Palm Beach, FL 33409                       mkaney@bakerdonelson.com
Tele: (561) 533-6700                            achentnik@bakerdonelson.com
Fax: (561) 533-1285                             fedcts@bakerdonelson.com
john@romanolawgroup.com
caroline@romanolawgroup.com                     Samuel Lanier Felker
eric@romanolawgroup.com                         BAKER, DONELSON, BEARMAN, CALDWELL
jessica@romanolawgroup.com                      & BERKOWITZ, PC
Email (service of pleadings only):              100 S.E. Third Avenue
        service@romanolawgroup.com              Regions Center, Suite 1620
                                                Fort Lauderdale, FL 33394
Attorneys for Plaintiff                         (954) 768-1600
                                                samfelker@bakerdonelson.com
/s/ Nicole Atkinson__________________
Nicole Atkinson, Esq. (FL Bar No. 167150)       Darlene Kay Alt
Nathan Hill, Esq. (FL Bar No. 91473)            Cara A. Lawson
Gunster, Yoakley & Stewart, P.A.                STEPTOE & JOHNSON LLP
200 S. Orange Ave., Suite 1400                  227 West Monroe Ave., Suite 4700
Orlando, FL 32801                               Chicago, IL 60606
(407) 648-5077                                  (312) 577-1300
(407) 849-1233 (fax)                            dalt@steptoe.com
Email: natkinson@gunster.com                    clawson@steptoe.com
Email: nhill@gunster.com                        (Pro Hac Vice forthcoming)

Stephen V. D’Amore (pro hac vice)               Attorneys for Defendants Mead Johnson &
Scott P. Glauberman (pro hac vice)              Company, LLC and Mead Johnson Nutrition
Bryce A. Cooper (pro hac vice)                  Company
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
(312) 558-5600
(312) 558-5700 (fax)
Email: sdamore@winston.com
Email: sglauberman@winston.com
Email: bcooper@winston.com

Attorneys for Abbott Laboratories, Inc.




                                            6
